Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of January 27, 2022 (“non-final Office Action”), with claims 1-15 being withdrawn.  Following the non-final Office Action, Applicant filed an amendment on April 27, 2022 (the “Amendment”), amending claims 1, 8, 16, 17, 19, and 20.  The present Notice of Allowance addresses pending claims 1-20 in the Amendment.

EXAMINER’S AMENDMENT
During a phone call with John D. Russell, Reg. No. 47,048, on May 11, 2022, it was agreed that certain amendments to the application are to be made, which are set forth below. 

Claims 1-15 are canceled.

16. (Currently amended) A method executable via instructions stored in memory of an intelligent automated protocoling system, comprising:
receiving an indication of a local imaging procedure to be performed on a patient;
retrieving, from a mapped Digital Imaging and Communications in Medicine (DICOM) tags database stored in memory of the intelligent automated protocoling system, one or more DICOM tags associated with the local imaging procedure;
generating one or more protocol recommendations based on a local procedure-to- protocol mapping stored in memory of the intelligent automated protocoling system, the local procedure-to-protocol mapping configured to match the one or more DICOM tags associated with the local imaging procedure to the one or more protocol recommendations based on the one or more protocol recommendations each having one or more DICOM tags that match one or more of the one or more DICOM tags associated with the local imaging procedure; 
retrieving, from the local procedure-to-protocol mapping, a respective selection count for each of the one or more protocol recommendations, each respective selection count saved in memory of the intelligent automated protocoling system as part of the local procedure-to-protocol mapping; and 
responsive to the respective selection count for at least one of the one or more protocol recommendations being greater than a selection count threshold:
displaying, to a user, the at least one of the one or more protocol recommendations,
receiving, from the user, a selected protocol recommendation from the at least one of the one or more protocol recommendations,
increasing the respective selection count of the selected protocol recommendation,
updating the local procedure-to-protocol mapping with the increased selection count for the selected protocol recommendation,
retrieving a scan protocol corresponding to the selected protocol recommendation from a master protocol library, and
executing, with a medical imaging system operably coupled to the intelligent automated protocoling system, the scan protocol in order to image the patient according to the scan protocol recommendation.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is the Examiner’s statement of reasons for allowance:
Independent claim 16 recites, inter alia, generating one or more protocol recommendations based on a local imaging procedure; responsive to a selection count for at least one of the one or more protocol recommendations being greater than a selection count threshold: displaying the at least one of the one or more protocol recommendations to a user, receiving a selected protocol recommendation from the at least one of the one or more protocol recommendations from the user, increasing a selection count of the selected protocol recommendation, updating a database with the increased selection count for the selected protocol recommendation, and imaging a patient according to the selected protocol recommendation.  As discussed in the non-final Office Action at pages 12-13, these limitations are disclosed by U.S. Patent App. Pub. No. 2013/0072781 to Omernick et al. (“Omernick”).
However, independent claim 16 has now been amended to include collective limitations not disclosed or suggested by Omernick or the other cited references; namely, retrieving, from a mapped Digital Imaging and Communications in Medicine (DICOM) tags database stored in memory of an intelligent automated protocoling system, one or more DICOM tags associated with the local imaging procedure; generating one or more protocol recommendations based on a local procedure-to-protocol mapping stored in memory of the intelligent automated protocoling system, the local procedure-to-protocol mapping configured to match the one or more DICOM tags associated with the local imaging procedure to the one or more protocol recommendations based on the one or more protocol recommendations each having one or more DICOM tags that match one or more of the one or more DICOM tags associated with the local imaging procedure; retrieving, from the local procedure-to-protocol mapping, a respective selection count for each of the one or more protocol recommendations, each respective selection count saved in memory of the intelligent automated protocoling system as part of the local procedure-to-protocol mapping; retrieving a scan protocol corresponding to the selected protocol recommendation from a master protocol library, and executing, with a medical imaging system operably coupled to the intelligent automated protocoling system, the scan protocol in order to image the patient according to the scan protocol recommendation.

For reference, Int’l Pub. No. WO 2013/179216 discloses methods and systems for collecting clinical information for a current patient, generating an encoded description of a plurality of imaging protocols in a computer-processable format including medical concepts, converting the collected clinical information into the computer-processable format, and recommending or providing at least one suitable imaging protocol based on the encoded description and the converted clinical information for the current patient.  However, this document does not appear to disclose retrieving, from a mapped Digital Imaging and Communications in Medicine (DICOM) tags database stored in memory of an intelligent automated protocoling system, one or more DICOM tags associated with the local imaging procedure; generating one or more protocol recommendations based on a local procedure-to-protocol mapping stored in memory of the intelligent automated protocoling system, the local procedure-to-protocol mapping configured to match the one or more DICOM tags associated with the local imaging procedure to the one or more protocol recommendations based on the one or more protocol recommendations each having one or more DICOM tags that match one or more of the one or more DICOM tags associated with the local imaging procedure; retrieving, from the local procedure-to-protocol mapping, a respective selection count for each of the one or more protocol recommendations, each respective selection count saved in memory of the intelligent automated protocoling system as part of the local procedure-to-protocol mapping; retrieving a scan protocol corresponding to the selected protocol recommendation from a master protocol library, and executing, with a medical imaging system operably coupled to the intelligent automated protocoling system, the scan protocol in order to image the patient according to the scan protocol recommendation, as called for in independent claim 16.
Also for reference NPL “Automatic spectral imaging protocol selection and iterative reconstruction in abdominal CT with reduced contrast agent dose: initial experience” discloses a system designed to automatically recommend an optimal spectral imaging preset that has the closest volume CT dose index (CTDIvol, mGy) to a target non-spectral imaging CTDIvol based on the target nonspectral imaging noise index at the same slice thickness, pitch and patient size (absorption path length) determined during the anteroposterior and lateral scout views.  However, this document does not appear to disclose retrieving, from a mapped Digital Imaging and Communications in Medicine (DICOM) tags database stored in memory of an intelligent automated protocoling system, one or more DICOM tags associated with the local imaging procedure; generating one or more protocol recommendations based on a local procedure-to-protocol mapping stored in memory of the intelligent automated protocoling system, the local procedure-to-protocol mapping configured to match the one or more DICOM tags associated with the local imaging procedure to the one or more protocol recommendations based on the one or more protocol recommendations each having one or more DICOM tags that match one or more of the one or more DICOM tags associated with the local imaging procedure; retrieving, from the local procedure-to-protocol mapping, a respective selection count for each of the one or more protocol recommendations, each respective selection count saved in memory of the intelligent automated protocoling system as part of the local procedure-to-protocol mapping; retrieving a scan protocol corresponding to the selected protocol recommendation from a master protocol library, and executing, with a medical imaging system operably coupled to the intelligent automated protocoling system, the scan protocol in order to image the patient according to the scan protocol recommendation, as called for in independent claim 16.

In relation to the claim rejections under 35 USC 101 set forth in the non-final Office Action, these rejections are now withdrawn when currently pending claims 16-20 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant’s remarks in the Amendment.  
Specifically, the “additional limitations” of the claims (including, inter alia, retrieving one or more DICOM tags associated with the local imaging procedure from a mapped DICOM tags database stored in memory of an intelligent automated protocoling system, use of the local procedure-to-protocol mapping stored in memory of the intelligent automated protocoling system to match the DICOM tags of the local imaging procedure to those of protocol recommendations, receiving a selection count of the protocol recommendation from the local procedure-to-protocol mapping, updating the local procedure-to-protocol mapping with an increased selection count, retrieving a scan protocol corresponding to the selected protocol recommendation from a master protocol library, and executing the scan protocol with a medical imaging system operably coupled to the intelligent automated protocoling system) together with the limitations directed to the at least one abstract idea (generating a protocol recommendation based on the local imaging procedure, receiving a selection from a user of the protocol recommendation when a selection count for the protocol recommendation is greater than a threshold, increasing the selection count, and imaging the patient), when viewed as a whole, integrate the at least one abstract idea into a practical application of the at least one abstract idea by improving the functioning of a computer and/or other technology.  
For instance, as discussed at least at [0056], [0082], and [0089] of the present application as well as in Applicant’s remarks in the Amendment, the claimed use of generating imaging protocol recommendations by identifying matching DICOM tags associated with a local imaging procedure in a mapped DICOM tags database and in a local procedure-to-protocol mapping stored in a database of an intelligent automated protocoling system improves technology by allowing similar scanning protocols to be recommended across medical facilities even when such facilities utilize different local procedure IDs (thus improving patient outcomes) and improves the efficiency of the computing device executing the intelligent automated protocoling system as DICOM tags are more conducive to database storage and decreased search times (as compared to typically text-based local procedure IDs).  Furthermore, updating the local procedure-to-protocol mapping with an increased selection count of the recommended protocol continues to reinforce recommendation of the protocol thus maintaining consistency with previously recommended protocols across medical facilities. 
Furthermore, the above-discussed additional limitations amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving form abstract scientific principles to specific application.”  Id.
Still further, the above claim limitations provide a practical application of the recited abstract idea similar to the manner in which the additional limitations of Example 42 of the Subject Matter Eligibility Examples promulgated by the USPTO provide a practical application.  Specifically, Example 42 indicates that “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  Similarly, the recited additional elements regarding identifying matching DICOM tags associated with a local imaging procedure in a mapped DICOM tags database and in a local procedure-to-protocol mapping stored in a database of an intelligent automated protocoling system to generate protocol recommendations improves technology by allowing similar scanning protocols to be recommended across medical facilities even when such facilities utilize different local procedure IDs (thus improving patient outcomes) and improves the efficiency of the computing device executing the intelligent automated protocoling system as DICOM tags are more conducive to database storage and decreased search times (as compared to typically text-based local procedure IDs).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The references cited on the attached PTO-892 disclose various systems for generating, analyzing, and/or recommending imaging/scanning protocols and parameters in various manners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686